Citation Nr: 1622025	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected headaches.  

2.  Entitlement to service connection for a traumatic brain injury (TBI).  

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, claimed as secondary to TBI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to August 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision as to TBI and headaches issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a May 2013 rating decision as to service connection for a psychiatric disability claimed as secondary to TBI issued by the RO in St. Petersburg, Florida.  The issues of service connection for PTSD and depression claimed as secondary to TBI, which were denied in the May 2013 rating decision, have been recharacterized as a psychiatric disability claimed as secondary to TBI to encompass all diagnoses which may be reasonably encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the Veteran did not technically comply with the requirements of 38 C.F.R. § 20.302(b) with regard to perfecting a timely substantive appeal, the Board finds that it may exercise jurisdiction over the claim.  VA treated the appeal as timely perfected by issuing a January 2015 supplemental statement of the case and discussing the issue in a November 2015 hearing.  The Veteran is justified in his reliance on such.  Therefore, the Board finds that it has jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected).    

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2015.  A transcript of that hearing is of record.   

The issues of entitlement to a rating in excess of 10 percent for headaches and entitlement to service connection for a psychiatric disability claimed as due to in-service personal assaualt, and secondary to TBI and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The evidence does not demonstrate that it is at least as likely as not that the Veteran has a disability consisting of symptoms caused by or otherwise related to an in-service traumatic brain injury (TBI).  


CONCLUSION OF LAW

The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A January 2009 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that there are relevant outstanding private treatment records.  

VA examinations were conducted in April 2009 and February 2011.  The record does not reflect that the examinations were inadequate for purposes of determining entitlement to service connection.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the April 2009 examination indicates review of the medical record but not specifically the claims file, the February 2011 examination report does indicate that the examiner reviewed the claims folder.  In both exams the examiner conducted an examination of the Veteran and determined that a diagnosis of traumatic brain injury was not found.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including organic diseases of the nervous system, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran contends that he suffers from a TBI due to an incident in service when he struck his head falling off a truck.  The fall is referenced in the Veteran's service treatment records (STRs), although the STRs do not contain a diagnosis of a TBI.    

An August 2007 VA treatment note indicates that the Veteran has a history of a TBI and is service-connected for TBI, and reported an impression of TBI.  However, this notation is one of several that appear to be a simple repetition of the Veteran's reported history rather than a diagnosis based upon medical examination, and thus is of limited probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Later in August 2007, a VA treatment note requested a TBI consult.  A neurology consult was obtained in January 2008, presumably as a result of this request.  The Veteran reported headaches that started when he fell off the back of a truck in service.  In describing this fall, the Veteran stated that there was no loss of consciousness, and that he jumped right back up after the fall.  The physician found that the Veteran's cranial nerves were normal, and diagnosed the Veteran with common migraine.  Notably, although this consult was obtained after the request for a TBI consult and specifically discussed the in-service incident that the Veteran believes caused a TBI injury, the doctor did not provide a TBI diagnosis.  

A VA examination was conducted in April 2009.  The Veteran reported that he injured his head in 1984 during his military service when he fell off a truck.  He reported no loss of consciousness, and stated he began having a headache approximately two months after his injury.  The examiner inquired specifically about potential symptoms of TBI, noting headaches described as migraines with throbbing pain.  The Veteran stated that dizziness was associated with his headaches, and that he had difficulty sleeping.  The Veteran also stated that he had decreased attention and decreased concentration, occasional stuttering, and a history of mood swings, anxiety, and depression.  The Veteran complained of tinnitus and hearing loss, hypersensitivity to sound and light with his headaches, and of irritability and restlessness.  The examiner found that the Veteran's cranial nerves were normal.  The examiner concluded that traumatic brain injury was not found, and provided a diagnosis of common migraine headaches with residuals.  

In November 2010, an MRI of the Veteran's brain was obtained in response to the Veteran's mood instability and headaches.  The impression was of three lacunar infarcts in the periventricular region and microvascular disease.  There was no reference to TBI or brain lesions that might indicate TBI.  

Another VA examination was conducted in February 2011.  The examiner noted a diagnosis of migraine headaches when the Veteran left service in 1992.  The examiner wrote that the Veteran has no history of TBI as would be expected with exposure to an explosion, bomb, or severe blow to the head causing prolonged unconsciousness.  The examiner ultimately diagnosed the Veteran with tension headaches and migraines with residuals.   

The Veteran asserted in his May 2011 Form 9 that he saw black areas and lesions on a brain scan obtained as part of a neurological exam at the Temple VA Hospital, and that a doctor told him they might be the result of head trauma.  Although it is unclear which examination the Veteran referred to in his Form 9, the Board notes that none of the neurological examinations, including the January 2008 neurology consult, indicated the existence of brain lesions that were the result of head trauma.  The Board finds that the contemporaneous medical report, which does not indicate a TBI diagnosis and states that the cranial nerves were normal, is more probative than the Veteran's memory of being told his scan contained lesions that may have been the result of his fall.  Additionally, the connection between what a physician said and a layman's account of what the physician purportedly said, filtered as it is through the layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Veteran has not been shown to have medical knowledge or expertise.

A June 2015 VA examination as to the severity of the Veteran's headaches noted that the headaches were secondary to degenerative disc disease of the cervical spine.  

In the Veteran's November 2015 hearing he related the events of his in-service head injury, and testified that he suffers from symptoms of headaches, a heated sensation in his head, forgetfulness, lethargy, light sensitivity, pain in the back of his head that is not associated with headaches, mood swings, and irritability.  He attributed these symptoms to a traumatic brain injury.  

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, the only evidence of a TBI is the Veteran's assertion that he has a TBI, and notations in the Veteran's treatment records repeating the Veteran's claim.  The January 2008 neurological consult did not result in a TBI diagnosis, nor did either of the Veteran's VA examinations.  

The Board finds the Veteran's account of experiencing a fall in service to be credible.  However, not all individuals exposed to an external force, such as that described in connection with the Veteran's fall, will have a brain injury and meet the criteria for having a TBI event.  VBA Manual M21-1, III.iv.4.G.2.a.  Lay evidence is competent in some cases to establish a diagnosis; however, the Board finds that in this instance the Veteran is not competent to diagnose a TBI.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  While the Veteran is competent to relate symptoms experienced at any time, he is not competent in this case to opine as to the underlying pathology of his symptoms such as a TBI related to his fall in service.  Such a medical diagnosis requires specific medical knowledge and training regarding traumatic brain injuries, which is a complex medical condition involving physical and psychiatric process and symptoms that the Veteran has not been shown to possess.  The Veteran has submitted articles about TBI, but these articles are of less probative value than the VA examination opinions because the articles provide general statements, while the examiners have provided opinions based upon the specific facts of the case.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  

Therefore, the Board finds that the weight of the evidence is against a finding of a TBI.  The Veteran should understand that some of the symptoms he attributes to a TBI are encompassed by his service-connected headaches and so are already service-connected.  A separate or additional evaluation of those symptoms is not appropriate.  See 38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided).  

In the absence of proof of a current disability, there can be no valid claim, and the Board need not address the other elements of service connection.  See Brammer, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a traumatic brain injury is denied.



	(CONTINUED ON NEXT PAGE)



REMAND

As to the claim for a psychiatric disability, VA received an April 2014 statement that the Board finds may be reasonably construed as a timely notice of disagreement (NOD) with a May 2013 rating decision's denial of entitlement to service connection for PTSD and depression associated with TBI.  The Board finds the April 2014 statement is not reasonably construed as a NOD with the May 2013 rating decision's denial of service connection for strokes and sleep apnea associated with TBI, and that no reference is made in any statement that can be reasonably construed as a timely NOD as to these issues.  The filing of a timely NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing entitlement to service connection for a psychiatric disability, claimed as secondary to TBI.  Additionally, the April 2014 statement asserted entitlement to service connection for a psychiatric disability due to in-service personal assault, in addition to as secondary to TBI or headaches.  Such theory of entitlement has not been considered by the RO.  Under these circumstances, the Board has no discretion and is obliged to remand the claim for readjudication, and the issuance of a SOC if still warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As to the issue of entitlement to a rating in excess of 10 percent for service-connected headaches, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The most recent VA examination as to headaches was conducted in June 2015.  During the November 2015 hearing the Veteran asserted that his headaches were more severe since last clinically evaluated.  He stated that he has headaches requiring him to lie down in a darkened room 1-2 times per week.  The June 2015 examination report indicated no prostrating attacks of migraine headache pain.  Because the Veteran's description of symptoms in his hearing is more severe than those indicated by the June 2015 examination report, the Board interprets his assertion that his headaches are more severe than since last clinically evaluated to mean that his condition has worsened since last evaluated in the June 2015 examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected headaches.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  

The claims folder should also be updated to include VA treatment records compiled since April 27, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to service connection for a psychiatric disability with consideration of the additional theory of causation set forth in the April 2014 statement, as due to in-service personal assault, in addition to secondary to TBI and service-connected headaches.  If the benefit sought is not granted, provide the Veteran with a statement of the case (SOC) on the issue of entitlement to service connection for a psychiatric disability, to include PTSD and depression, claimed as due to in-service personal assault and as secondary to TBI and service-connected headaches.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the issue is certified for appellate consideration.

2.  Obtain all treatment records for the Veteran from the James A. Haley Veterans' Hospital in Tampa, Florida and all associated outpatient clinics dated from April 27, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner to determine the current severity and manifestations of the Veteran's service-connected headaches.  The complete record must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations.  The examiner should consider the Veteran's assertion in his November 2015 hearing testimony that he experiences headaches requiring him to lay down in a darkened room 1-2 times per week.  

4.  After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


